Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 1 of 11 PageID 6




                     EXHIBIT 1
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 2 of 11 PageID 7
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 3 of 11 PageID 8
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 4 of 11 PageID 9
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 5 of 11 PageID 10
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 6 of 11 PageID 11
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 7 of 11 PageID 12
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 8 of 11 PageID 13
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 9 of 11 PageID 14
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 10 of 11 PageID 15
Case 2:21-cv-00052-Z Document 1-1 Filed 03/22/21   Page 11 of 11 PageID 16
